        Case 4:20-cv-00822-CLM Document 14 Filed 05/28/21 Page 1 of 23                     FILED
                                                                                  2021 May-28 AM 09:54
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

AMANDA DOUGLAS,                        )
       Plaintiff,                      )
                                       )
v.                                     )            4:20-cv-00822-CLM
                                       )
ANDREW SAUL,                           )
Commissioner of the Social             )
Security Administration,               )
           Defendant.                  )


                          MEMORANDUM OPINION

      Amanda Douglas seeks disability, disability insurance, and Supplemental

Security Income (“SSI”) from the Social Security Administration (“SSA”) based on

several impairments. The SSA denied Douglas’s application in an opinion written

by an Administrative Law Judge (“ALJ”).

      Douglas argues: (1) the ALJ failed to afford proper weight to the opinions of

two treating physicians; (2) the ALJ erred in analyzing her daily life activities; (3)

the ALJ failed to properly consider Douglas’s subjective testimony about her

medication side effects; and (4) the ALJ improperly relied on her part-time work to

deny benefits.

      As detailed below, the ALJ applied the correct legal standards and substantial

evidence supports her decision. So the court will AFFIRM the SSA’s denial of

benefits.
                                           1
       Case 4:20-cv-00822-CLM Document 14 Filed 05/28/21 Page 2 of 23




I.    Statement of the Case

      A.    Douglas’s Disability, as told to the ALJ

      Douglas was 41 years old at the time of the ALJ’s decision. R. 217, 1596.

Douglas has a high school education and past relevant work as an assistant store

manager and pharmacy technician. R. 283, 44.

      At the ALJ hearing, Douglas testified that she suffers from chronic migraines;

fibromyalgia; neuropathy; arthritis in her neck, back, hips, and knees; depression;

and anxiety. R. 36. Douglas said that her migraines impair her vision and that her

fibromyalgia keeps her up at night. Id. She also stated that her fibromyalgia causes

her all-over pain, weakness, and fatigue and exacerbates the pain from the

osteoarthritis in her neck, back, spine, hips, knees, and ankles. R. 36–37. Douglas

then told the ALJ that because of her anxiety she can’t be around crowds and that

her depression makes her not “even want to get out of bed on some days.” R. 38.

      Douglas worked part time at Farmers Furniture in Gadsden until April 2019.

R. 35. Now, Douglas spends most days at home watching television. R. 41. Because

she cannot sit still for very long, she will sometimes lay down or walk around the

house. Id. Unless she is “down with a migraine or neuropathy,” Douglas can do her

own grocery shopping, banking, and personal errands. R. 39. And Douglas drives

three or four days a week. Id. But Douglas’s roommate usually makes Douglas’s bed

and cleans the bathroom because it requires bending. R. 40.


                                         2
       Case 4:20-cv-00822-CLM Document 14 Filed 05/28/21 Page 3 of 23




      B.     Determining Disability

      The SSA has created the following five-step process to determine whether an

individual is disabled and thus entitled to benefits under the Social Security Act:

                                   The 5-Step Test
 Step 1     Is the Claimant engaged in substantial          If yes, claim denied.
                       gainful activity?                  If no, proceed to Step 2.
 Step 2    Does the Claimant suffer from a severe,          If no, claim denied.
           medically-determinable impairment or          If yes, proceed to Step 3.
               combination of impairments?
 Step 3     Does the Step 2 impairment meet the             If yes, claim granted.
            criteria of an impairment listed in 20        If no, proceed to Step 4.
             CFR Part 404, Subpart P, Appx. 1?

                    *Determine Residual Functional Capacity*

 Step 4    Does the Claimant possess the residual           If yes, claim denied.
              functional capacity to perform the          If no, proceed to Step 5.
           requirements of his past relevant work?
 Step 5     Is the Claimant able to do any other            If yes, claim denied.
           work considering his residual functional         If no, claim granted.
             capacity, age, education, and work
                         experience?

See 20 C.F.R. §§ 404.1520(a), 404.1520(b) (Step 1); 20 C.F.R. § 404.1520(c) (Step

2); 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526 (Step 3); 20 C.F.R. § 404.1520(e-

f) (Step 4); 20 C.F.R. § 404.1520(g) (Step 5). As shown by the gray-shaded box,

there is an intermediate step between Steps 3 and 4 that requires the ALJ to determine

a claimant’s “residual functional capacity,” which is the claimant’s ability to perform

physical and mental work activities on a sustained basis. The intermediate step of

                                          3
       Case 4:20-cv-00822-CLM Document 14 Filed 05/28/21 Page 4 of 23




determining Douglas’s residual functional capacity is the most important step here,

as all of Douglas’s challenges flow from the ALJ’s decision at this juncture.

      C.     Douglas’s Application and the ALJ’s Decision

      The SSA reviews applications for disability benefits in three stages: (1) initial

determination, including reconsideration; (2) review by an ALJ; and (3) review by

the SSA Appeals Council. See 20 C.F.R. § 404.900(a)(1-4).

      Douglas applied for disability insurance benefits, a period of disability, and

SSI in October 2017, claiming that she was unable to work because of various

ailments, including migraines; fibromyalgia; cervical spine degenerative disc

disease, status post C4 anterior cervical discectomy and fusion; lumbar spine

degenerative disc disease; bilateral knee osteoarthritis; bilateral hip osteoarthritis;

COPD; obesity; major depressive disorder, severe, recurrent without psychosis;

obsessive compulsive disorder; generalized anxiety disorder; carpal tunnel

syndrome; diabetes mellitus type II; and hypertension. After receiving an initial

denial in December 2017, Douglas requested a hearing, which the ALJ conducted in

July 2019. The ALJ ultimately issued an opinion denying Douglas’s claims in

November 2019. R. 1576–96.

      At Step 1, the ALJ determined that although Douglas worked part-time for

Farmers Furniture after her alleged disability onset date, she was not engaged in

substantial gainful activity and thus her claims would progress to Step 2. R. 1578.


                                          4
       Case 4:20-cv-00822-CLM Document 14 Filed 05/28/21 Page 5 of 23




      At Step 2, the ALJ determined that Douglas suffered from the following

severe impairments: migraines; fibromyalgia; cervical spine degenerative disc

disease, status post C4 anterior cervical discectomy and fusion; lumbar spine

degenerative disc disease; bilateral knee osteoarthritis; bilateral hip osteoarthritis;

COPD; obesity; major depressive disorder, severe, recurrent without psychosis;

obsessive compulsive disorder; and generalized anxiety disorder. R. 1579–81.

      At Step 3, the ALJ found that none of Douglas’s impairments, individually or

combined, met or equaled the severity of any of the impairments listed in 20 CFR

Part 404, Subpart P, Appendix 1. R. 1581–84. Thus, the ALJ next had to determine

Douglas’s residual functional capacity.

      The ALJ determined that Douglas had the residual functional capacity to

perform light work with these added limitations:

          • Douglas can lift 20 pounds occasionally and 10 pounds frequently;

          • Douglas can carry 20 pounds occasionally and 10 pounds frequently;

          • Douglas can sit for six hours, stand for six hours, and walk for six hours;

          • Douglas can push and/or pull as much as she can lift and carry;

          • Douglas can occasionally climb ramps and stairs; never climb ladders,
            ropes, or scaffolds; and occasionally balance, stoop, kneel, crouch, and
            crawl;

          • Douglas can never reach overhead with her bilateral upper extremities;



                                          5
        Case 4:20-cv-00822-CLM Document 14 Filed 05/28/21 Page 6 of 23




          • Douglas can tolerate occasional exposure to extreme cold, extreme
            heat, and dust, odors, fumes, and pulmonary irritants;

          • Douglas can never work at unprotected heights or around moving
            mechanical parts;

          • Douglas can perform simple, routine tasks, and can make simple work-
            related decisions;

          • Douglas can have occasional contact with the general public.

R. 1584–94.

      At Step 4, the ALJ found that Douglas could not perform her past relevant

work. R. 1595. At Step 5, the ALJ determined that Douglas could perform jobs, such

as office helper, inspector/hand packager, and marker, that exist in significant

numbers in the national economy and thus Douglas was not disabled under the Social

Security Act. R. 1595–96.

      Douglas requested an Appeals Council review of the ALJ’s decision. R. 1–4.

The Appeals Council will review an ALJ’s decision for only a few reasons, and the

Appeals Council found no such reason under the rules to review the ALJ’s decision.

As a result, the ALJ’s decision became the final decision of the SSA Commissioner,

and it is the decision subject to this court’s review.

II.   Standard of Review

      This court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The scope of the court’s review is limited to (a) whether the record

contains substantial evidence to sustain the ALJ’s decision, see 42 U.S.C. § 405(g);
                                           6
        Case 4:20-cv-00822-CLM Document 14 Filed 05/28/21 Page 7 of 23




Walden v. Schweiker, 672 F.2d 835, 838 (11th Cir. 1982), and (b) whether the ALJ

applied the correct legal standards, see Stone v. Comm’r of Soc. Sec., 544 F. App’x

839, 841 (11th Cir. 2013) (citing Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

1158 (11th Cir. 2004)). “Substantial evidence is more than a scintilla and is such

relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” Crawford, 363 F.3d at 1158.

III.   Legal Analysis

       Douglas makes four arguments for why the ALJ erred in finding her not

disabled. She first challenges the ALJ’s evaluation of opinion evidence from her

treating psychiatrist, Dr. Huma Khusro, and her treating neurologist, Dr. Gary

Mellick. Douglas next argues that the ALJ erred by finding that her daily activities

discounted her subjective pain testimony and her doctors’ opinions. Douglas’s third

argument relates to the ALJ’s handling of her testimony about her medication side

effects. Finally, Douglas asserts that the ALJ erred in relying on her ability to

perform part-time work to deny benefits. The court addresses each argument in turn.

       A.    Substantial evidence supports the ALJ’s evaluation of the opinion
             evidence.

       Douglas first asserts that the ALJ erred by not affording the opinions of her

treating physicians, Dr. Khusro and Dr. Mellick, substantial or considerable weight

absent good cause to disregard their opinions. But, as the Commissioner points out,

the SSA has recently revised its regulations on the consideration of medical
                                         7
       Case 4:20-cv-00822-CLM Document 14 Filed 05/28/21 Page 8 of 23




opinions. Under the new regulations, an ALJ need not “defer or give any specific

evidentiary weight, including controlling weight, to any medical opinion(s)” for all

claims filed on or after March 27, 2017. 20 CFR §§ 404.1520c(a), 416.920c(a).

      In her reply brief, Douglas concedes that she applied for disability and SSI

after March 27, 2017. But she argues that while the SSA’s regulations no longer

require an ALJ to defer to a treating physician’s opinion, Eleventh Circuit precedent

does. So before addressing the ALJ’s specific findings, the court will discuss what

legal framework governs the ALJ’s evaluation of opinion evidence from Douglas’s

treating physicians.

      1. Applicable legal framework: The Eleventh Circuit, like several other Courts

of Appeals, developed the treating physician rule “as a means to control disability

determinations by administrative law judges under the Social Security Act.” See

Black & Decker Disability Plan v. Nord, 538 U.S. 822, 829 (2003). Under this rule,

the Eleventh Circuit required ALJs to articulate good cause for discounting the

opinion of a treating physician. See Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176,

1179 (11th Cir. 2011). The SSA then formalized the treating physician rule in 1991,

implementing regulations that required ALJs to “give more weight to medical

opinions” from treating sources and to “give good reasons . . . for the weight . . .

give[n] [a] treating source’s medical opinion.” See 20 CFR §§ 404.1527(c)(2),

416.927(c)(2).


                                         8
        Case 4:20-cv-00822-CLM Document 14 Filed 05/28/21 Page 9 of 23




      The SSA’s new regulations do away with the hierarchy of medical opinions

and the treating physician rule. 20 CFR §§ 404.1520c(a), 416.920c(a). The SSA

Commissioner has “full power and authority to make rules and regulations” related

to the proof and evidence needed to establish a right to benefits under the Social

Security Act. See 42 U.S.C. § 405(a). And “[a] court’s prior judicial construction of

a statute trumps an agency construction . . . only if the prior court decision holds that

its construction follows from the unambiguous terms of the statute and thus leaves

no room for agency discretion.” Nat’l Cable Telecomms. Ass’n v. Brand X Internet

Servs., 545 U.S. 967, 982 (2005).

      Here, the Social Security Act requires the Commissioner to “make every

effort to obtain from [an] individual’s treating physician . . . all medical evidence,

including diagnostic tests, necessary in order to properly make [a disability]

determination, prior to evaluating medical evidence obtained from any other source

on a consultative basis.” 42 U.S.C. §§ 423(d)(5)(B), 1382c(H)(i). But it does not

specify how the SSA should evaluate treating source evidence. And Douglas has

cited no case in which the Eleventh Circuit has held that the Social Security Act

mandated the treating physician rule. Nor has Douglas asserted that the 2017

regulations are arbitrary, capricious, or otherwise invalid. See Chevron, U.S.A., Inc.

v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 845 (1984) (courts must defer to validly




                                           9
       Case 4:20-cv-00822-CLM Document 14 Filed 05/28/21 Page 10 of 23




adopted regulations). So the court will apply the 2017 regulations—not the treating

physician rule—to the ALJ’s evaluation of the opinion evidence.

      Under the new regulations, an ALJ should focus on the persuasiveness of an

opinion by looking at the opinion’s supportability and consistency. See 20 CFR

§§ 404.1520c(b)(2), 416.920c(b)(2). The ALJ may, but need not, explain how she

considered other factors, such as the medical source’s relationship with the claimant

and specialization, when assessing a medical opinion. See id. “The more relevant the

objective medical evidence and supporting explanations presented by a medical

source are to support his or her medical opinion(s) . . . the more persuasive the

medical opinion(s) . . . will be.” 20 CFR §§ 404.1520c(c)(1), 416.920c(c)(1). And

“[t]he more consistent a medical opinion(s) . . . is with the evidence from other

medical sources and nonmedical sources in the claim, the more persuasive the

medical opinion(s) . . . will be.” 20 CFR §§ 404.1520c(c)(2), 416.920c(c)(2).

      2. Dr. Khusro: Dr. Khusro is Douglas’s psychiatrist who filled out two mental

health source statements in May 2018 and June 2019. In the May 2018 mental health

source statement, Dr. Khusro responded that Douglas can understand, remember or

carry out very short and simple instructions. R. 669. But she noted that while

Douglas can sometimes maintain attention, concentration and/or pace for periods of

at least two hours, it is other times “very hard” for Douglas to do so. Id. Dr. Khusro

then stated that Douglas cannot perform activities within a schedule and be punctual


                                         10
       Case 4:20-cv-00822-CLM Document 14 Filed 05/28/21 Page 11 of 23




within customary tolerances but that she can sustain an ordinary routine without

special supervision and adjust to routine and infrequent work changes. Id. Dr.

Khusro also replied that Douglas can interact with co-workers but whether she can

interact with supervisors “depends on the kind of interaction.” Id. Dr. Khusro then

answered that Douglas can maintain socially appropriate behavior and adhere to

basic standards of neatness and cleanliness, would be off task 50% of the time in an

8-hour day, and would likely miss at least 15 days of work in a 30-day period. Id.

Finally, Dr. Khusro stated that Douglas’s medications caused nausea, excessive

sweating, and sedation. Id.

      In the June 2019 mental health source statement, Dr. Khusro again stated that

Douglas can understand, remember, or carry out very short and simple instructions.

R. 1036. She then responded that whether Douglas can maintain attention,

concentration and/or pace for periods of at least two hours depends on the activity.

Id. As in May 2018, Dr. Khusro reported that Douglas cannot perform activities

within a schedule and be punctual with customary tolerances. Id. And while Dr.

Khusro said that Douglas can adjust to routine and infrequent work changes, she

noted that it would “be very stressful for her.” Id. Dr. Khusro then answered that

Douglas’s ability to interact with supervisors and co-workers depends on the nature

of the interaction. Id. According to Dr. Khusro, Douglas “is likely to get

overwhelmed easily and will have a hard time with anyone who is critical or


                                        11
       Case 4:20-cv-00822-CLM Document 14 Filed 05/28/21 Page 12 of 23




overbearing.” Id. And Dr. Khusro again answered that Douglas can maintain socially

appropriate behavior and adhere to basic standards of neatness and cleanliness,

would likely be off task at least 50% of the time in an 8-hour workday, and would

likely miss at least 50% of workdays in a 30-day period. Id.

      Dr. Khusro wrote at the bottom of the June 2019 mental health source

statement that at Douglas’s last job she missed at least 20 work days in a month. Id.

She then stated that Douglas’s mental and physical issues prevented her from being

gainfully employed and that Douglas had to quit three previous jobs due to her poor

health. R. 1036–37.

      The ALJ found that “Dr. Khusro’s opinions are unpersuasive as they are

poorly supported and lacking in consistency, including with her own treating notes.”

R. 1592. The ALJ noted that Dr. Khusro “provided no support for her opinions other

than listing the claimant’s physical and mental conditions, and failed to explain why

these conditions would result in the extreme limitations she opined.” Id. The ALJ

then cited Douglas’s medical records and the evidence of her daily life activities and

found that the limitations Dr. Khusro identified “are inconsistent with the

conservative treatment she and her facility provided, ordering routine follow-ups and

occasionally adjusting medications, and are also inconsistent with the mental status

examinations she recorded.” R. 1592–93.




                                         12
       Case 4:20-cv-00822-CLM Document 14 Filed 05/28/21 Page 13 of 23




      Substantial evidence supports the ALJ’s finding that Dr. Khusro’s opinions

were unpersuasive. As the ALJ noted, Dr. Khusro failed to explain why Douglas’s

conditions would cause the limitations that she identified. R. 669, 1036–37. And

though Douglas argues that her CED Mental Health records support Dr. Khusro’s

opinions, it is not this court’s function to “decide the facts anew, reweigh the

evidence, or substitute [its] judgment for that of the [Commissioner].” Winschel, 631

F.3d at 1178. The ALJ cited several aspects of Douglas’s CED Mental Health

records that conflict with the limitations Dr. Khusro reported. For example, the ALJ

correctly observed that the doctors and therapists at CED provided Douglas with a

conservative treatment plan, only at times adjusting her medications and ordering

routine follow-up appointments. See R. 570–71, 713–19, 722–24, 726, 826–27, 830,

835–37.

      The ALJ also recognized that Dr. Khusro’s mental status examinations

recorded decreased concentration. R. 567, 726. But she reasonably concluded that

Dr. Khusro’s findings that Douglas had fair/okay attention and grossly intact short-

term and long-term memory conflicted with the expectation that Douglas would be

off-task 50% of the time in an 8-hour day. Id. The ALJ then noted that another CED

provider found that Douglas had adequate attention and concentration. R. 569. And

as the ALJ stated, although Dr. Khusro said Douglas’s medications cause nausea,

excessive sweating, and sedation, her treatment notes from March 2019 state that


                                         13
       Case 4:20-cv-00822-CLM Document 14 Filed 05/28/21 Page 14 of 23




Douglas suffered from no medication side effects. R. 837. The court notes that

Douglas did report in November 2017 that taking Latuda “made her sick to her

stomach.” R. 719. But Dr. Khusro reported that they fixed this issue by changing

Douglas’s medication and that the change in medication “is working well.” Id.

      The ALJ also pointed to evidence of Douglas’s daily activities and

examinations from other medical providers as conflicting with Dr. Khusro’s

opinions. For example, the ALJ stated evidence that Douglas could work part-time,

keep multiple medical appointments, tend to her own personal care, and help take

care of her roommate, R. 308–09, 40, 724, undermines Dr. Khusro’s statements that

Douglas cannot perform activities within a schedule, be punctual with customary

tolerances, and is easily overwhelmed.

      Having reviewed the CED medical records as well as the evidence that the

ALJ said undermined Dr. Khusro’s opinions, the court finds that a reasonable person

could conclude, as the ALJ did, that Dr. Khusro’s opinions lacked supportability and

conflicted with the other record evidence. So substantial evidence supports the ALJ’s

decision to find Dr. Khusro’s opinions unpersuasive.

      3. Dr. Mellick: Dr. Mellick is Douglas’s neurologist who filled out two

physical capacities forms in May 2018 and June 2019. In the May 2018 physical

capacities form, Dr. Mellick responded that Douglas can sit upright in a chair for

less than 30 minutes at a time. R. 670. And he said that Douglas can stand for less


                                         14
       Case 4:20-cv-00822-CLM Document 14 Filed 05/28/21 Page 15 of 23




than 15 minutes at a time. Id. Dr. Mellick also reported that in an 8-hour daytime

period, he would expect Douglas to need to be lying down, sleeping, or sitting with

legs propped at waist level or above for 3 to 4 hours. Id. Dr. Mellick then stated that

he would expect Douglas to be off-task 50% of the time in an 8-hour day and that

she would likely miss 15 to 20 days of work in a 30-day period. Id. According to Dr.

Mellick, Douglas’s fibromyalgia, migraines, arthritis, and fatigue cause these

limitations and a side effect of Douglas’s medications was sleepiness. Id. Dr.

Mellick’s June 2019 physical capacities form identified these same limitations and

added fatigue as a side effect of Douglas’s medications. R. 1038.

      The ALJ found that “Dr. Mellick’s opinions are unpersuasive as they are

poorly supported and lacking in consistency, including with his own treating notes.”

R. 1591. The ALJ noted that as sole support for the limitations he identified, Dr.

Mellick listed Douglas’s diagnoses. R. 1591. The ALJ then found that Dr. Mellick’s

opinions conflicted with much of the other record evidence. R. 1591–92. For

example, the ALJ noted that Dr. Mellick’s treatment notes contained no complaints

of medication side effects. Id. And the ALJ found that Dr. Mellick’s opinions

contradicted his notes and examination findings from the days he completed the

physical capacities forms. R. 1592. The ALJ also found that Dr. Mellick’s opinions

contradicted Douglas’s “own statements of what she has been able to do despite such

alleged pain.” Id.


                                          15
       Case 4:20-cv-00822-CLM Document 14 Filed 05/28/21 Page 16 of 23




      Douglas asserts that her treatment records from Dekalb Neurology (R. 604–

65, 1039–1119) support Dr. Mellick’s opinions. But Dr. Mellick did not explain

what objective medical evidence supported the limitations identified in the physical

capacities forms. R. 670, 1038. And Dr. Mellick’s records from the days he filled

out the physical capacities forms do not reflect the extreme limitations he identified.

For example, on the day Dr. Mellick completed the first physical capacities form,

Douglas reported that her headaches had improved and had decreased in frequency

so that they were only occurring 1 to 3 times each month. R. 678. And on the day

Dr. Mellick filled out the second physical capacities form, he recorded that Douglas

was “doing well on medication” and that Aimovig was keeping her migraines

calmer. R. 1114. That same day, Dr. Mellick’s physical examination of Douglas

revealed that Douglas had intact sensation, 5/5 motor strength in all muscle groups,

normal tone, intact cranial nerves, and normal coordination. Id. As the ALJ noted,

these findings matched other objective findings from the relevant period.

      After reviewing Douglas’s extensive treatment records, the court finds that

the ALJ adequately justified her conclusion that Dr. Mellick’s opinions were

unpersuasive. In short, the court sees no error in the ALJ’s evaluation of the opinion

evidence from Dr. Mellick.




                                          16
       Case 4:20-cv-00822-CLM Document 14 Filed 05/28/21 Page 17 of 23




      B.     The ALJ did not err in analyzing Douglas’s daily activities.

      Douglas next asserts that the ALJ improperly found that evidence of her daily

activities diminished the persuasiveness of her allegations and discredited the

opinions of her treating physicians. A claimant’s admission that she participates in

daily activities for short durations does not disqualify the claimant from disability,

Lewis v. Callahan, 125 F.3d 1436, 1441 (11th Cir. 1997), but it is appropriate for an

ALJ to consider daily activities relevant to a claimant’s subjective pain allegations.

See 20 CFR §§ 404.1529(c)(3)(i), 416.929(c)(3)(i). And “the opinion of a treating

physician may be entitled to less weight when the physician’s assessment conflicts

with the claimant’s own reported activities.” Mijenes v. Comm’r of Soc. Sec., 687 F.

App’x 842, 847 (11th Cir. 2017) (citing Phillips v. Barnhart, 357 F.3d 1232, 1241

(11th Cir. 2004)).

      Douglas mainly contends that the ALJ erred in relying on the following daily

activities to discount Dr. Mellick’s opinions: (1) Douglas drove 43 minutes to Dr.

Mellick’s office on a “bad headache” day; (2) Douglas helped care for her pregnant

sister-in-law during a period in which her pain medications had not been titrated; (3)

Douglas cared for her roommate; and (4) Douglas consistently reported engaging in

moderate activity level. R. 1592. Record evidence supports the ALJ’s finding that

Douglas engaged in these activities. See R. 610, 620, 713, 724, 835, 775, 788, 794,

810, 819. And these daily activities cast doubt on Dr. Mellick’s statements that


                                         17
       Case 4:20-cv-00822-CLM Document 14 Filed 05/28/21 Page 18 of 23




Douglas can sit upright for less than 30 minutes at a time; can stand for less than 15

minutes at a time; and would need to lie down, sleep, or sit with legs propped at

waist level for 3 to 4 hours during an 8-hour period. So the ALJ did not err in finding

that Douglas’s daily activities, along with objective medical evidence, discredited

Dr. Mellick’s opinions.

      Nor has Douglas shown that the ALJ erred when she pointed to Douglas’s

daily activities as one reason why she discounted Dr. Khusro’s opinions and

Douglas’s subjective pain testimony. As discussed above, the ALJ found that

Douglas’s ability to work part-time, keep medical appointments, tend to her personal

care, and take care of her roommate, contradicted Dr. Khusro’s opinion that Douglas

cannot perform activities within a schedule, cannot be punctual within customary

tolerances, and is easily overwhelmed. R. 1593. A reasonable person could agree

with the ALJ that Douglas’s ability to perform these daily activities conflicted with

the limitations Dr. Khusro identified.

      A reasonable person could also agree that evidence of Douglas’s daily

activities discredited her subjective pain testimony. As recounted in the ALJ’s

hearing decision, Douglas testified at the ALJ hearing that no medications work for

her migraines and that her fibromyalgia “causes allover pain, weakness, and

fatigue.” R. 1585. She also said that “[i]t hurts to sit back against a seat, and she has

difficulty sleeping at night, because she can only lie down for so long.” Id. And


                                           18
       Case 4:20-cv-00822-CLM Document 14 Filed 05/28/21 Page 19 of 23




Douglas stated that she can only walk 3 minutes, stand 2 minutes, sit 10 to 15

minutes, and lift items that are 5 pounds or less. Id. It was reasonable for the ALJ to

conclude that Douglas’s daily life activities, which included helping her pregnant

sister-in-law, playing with dogs, engaging in a moderate activity level, taking care

of her roommate, and often lifting 10 pounds and sometimes lifting 20 pounds at

Farmers Furniture, discredited her subjective pain testimony. R. 1587–88. In sum,

the ALJ properly pointed to Douglas’s daily activities as one of several factors that

supported her disability determination.

      C.     ALJ properly considered Douglas’s subjective testimony about her
             medication side effects.

      Douglas next argues that the ALJ failed to properly consider her subjective

testimony about the side effects of her medications. “In determining whether a

claimant’s impairments limit her ability to work, the ALJ considers the claimant’s

subjective symptoms, which includes the effectiveness and side effects of any

medications taken for those symptoms.” Walker v. Comm’r of Soc. Sec., 404 F.

App’x 362, 366 (11th Cir. 2010). Under the Eleventh Circuit’s two-step “pain

standard,” a claimant must first present “evidence of an underlying medical

condition.” Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002). If she does,

the claimant must then either: (a) present “objective medical evidence confirming

the severity of the alleged pain,” or (b) show “that the objectively determined

medical condition can reasonably be expected to give rise to the claimed pain.” Id.
                                          19
       Case 4:20-cv-00822-CLM Document 14 Filed 05/28/21 Page 20 of 23




      When an ALJ refuses to credit the claimant’s subjective pain testimony, “he

must articulate explicit and adequate reasons” for doing so. See Hale v. Bowen, 831

F.2d 1007, 1011 (11th Cir. 1987). And to fulfill her duty to adequately develop the

record, an ALJ may need to elicit testimony and make findings “regarding the effect

of [the claimant’s] prescribed medications upon her ability to work.” See Cowart v.

Schweiker, 662 F.2d 731, 737 (11th Cir. 1981).

      Though Douglas suggests otherwise, the ALJ considered Douglas’s testimony

about her medication side effects when making her credibility determination. As the

ALJ noted, Douglas testified at the ALJ hearing that her medications caused

sleepiness, foggy-headedness, and diarrhea. R. 1590, 43. But the ALJ found that

Douglas’s medical records reflected that she “complained of no medication side

effects that were not alleviated by adjusting medication or dosage” and that Douglas

“rarely, if ever, complained of medication side effects.” R. 1590. So the ALJ found

that the record evidence was not “entirely consistent with the intensity, persistence

and limiting effects of the symptoms” Douglas alleged. R. 1586.

      Douglas does not address the ALJ’s factual findings about her medication side

effects. Nor does Douglas explain why there isn’t substantial evidence to support

these findings. Douglas’s medical records (Exhibits 4F, 5F, 6F, 13F, 14F, 15F, 29F,

33F, 36F, and 37F) do not show that the ALJ clearly erred when she found that

Douglas rarely complained of medication side effects. And the side effects that


                                         20
       Case 4:20-cv-00822-CLM Document 14 Filed 05/28/21 Page 21 of 23




Douglas did complain of were allergic reactions to medication, nausea, and cough.

R. 719, 836, 1149, 807, 814. As the ALJ noted, Douglas’s doctors alleviated these

side effects by adjusting her medications. R. 719, 814. And Douglas’s treatment

notes do not reflect that Douglas’s doctors had serious concerns about side effects

from her medications. So substantial evidence supports the ALJ’s decision to

discredit Douglas’s testimony about her medication side effects. See Swindle v.

Sullivan, 914 F.2d 222, 226 (11th Cir. 1990) (substantial evidence supported ALJ’s

determination that medication side effects did not present a significant problem

when claimant did not complain of side effects and record did not disclose that

doctors had concerns about side effects).

      D.    The ALJ did not err in considering Douglas’s part-time work.

      Douglas finally argues that the ALJ erred when she pointed to evidence of

Douglas’s part-time work at Farmers Furniture as supporting her determination that

Douglas was not disabled. But the ALJ did not point to Douglas’s part-time work at

Farmers Furniture as per se evidence that Douglas could work. Instead, the ALJ

found that Douglas’s part-time work at Farmers Furniture was one of several daily

activities that undermined Douglas’s subjective pain testimony and Dr. Khusro’s

opinions. In considering Douglas’s work at Farmers Furniture, the ALJ recognized

that Douglas testified that she could take unscheduled breaks and had to miss 4 to 5

days a month. R. 1588. But the ALJ noted that Douglas’s work activity report listed


                                            21
       Case 4:20-cv-00822-CLM Document 14 Filed 05/28/21 Page 22 of 23




no special accommodations made for her at Farmers Furniture, that Douglas’s work

there required her to work on a computer and “sit a lot,” and that Douglas reported

frequently lifting 10 pounds and sometimes lifting 20 pounds. Id. (citing R. 295–96,

309). So the ALJ found that Douglas’s work at Farmers Furniture conflicted with

the degree of limitations that she alleged. R. 1587–88. And, as discussed above, the

ALJ found that Douglas’s ability to work part-time was one of several daily activities

that contradicted Dr. Khusro’s opinion that Douglas cannot perform activities within

a schedule, cannot be punctual within customary tolerances, and is easily

overwhelmed. R. 1593.

      The ALJ could consider Douglas’s work at Farmers Furniture when assessing

Douglas’s credibility and evaluating the opinions of Dr. Khusro. See Wolfe v.

Chater, 86 F.3d 1072, 1078 (11th Cir. 1996) (finding that mobile home washing

work supported ALJ’s determination that claimant’s subjective complaints were not

credible). And a reasonable person could agree that Douglas’s work at Farmers

Furniture, along with her other reported daily activities, undermined Douglas’s

subjective pain testimony and Dr. Khusro’s opinions. So the ALJ did not err when

she pointed to Douglas’s part-time work at Farmers Furniture as supporting her

disability determination.




                                         22
       Case 4:20-cv-00822-CLM Document 14 Filed 05/28/21 Page 23 of 23




IV.   Conclusion

      In summary, the court has reviewed the parties’ briefs, the ALJ’s findings,

and the record evidence and finds that the ALJ applied the correct legal standards

and that substantial evidence supports the ALJ’s decision. So the court will

AFFIRM the SSA’s denial of benefits. The court will enter a separate final order

that closes this case.

      DONE this May 28, 2021.



                                   _________________________________
                                   COREY L. MAZE
                                   UNITED STATES DISTRICT JUDGE




                                       23
